                       Case
                         Case
                            1:19-cv-01748-LTS
                              1:19-cv-01748 Document
                                              Document
                                                     3 4Filed
                                                           Filed
                                                               02/25/19
                                                                 02/26/19Page
                                                                           Page
                                                                              1 of
                                                                                1 of
                                                                                   2 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________  DistrictofofNew York
                                                                          __________

   ROLANDO RUIZ, individually and on behalf of all
           others similarly situated,
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )      Civil Action No.
PARK CAKE, INC. d/b/a L’EXPRESS RESTAURANT                        )
                     et al.                                       )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PARK CAKE, INC. d/b/a L’EXPRESS RESTAURANT, 249 Park Avenue South,
                                         New York, New York 10003
                                         SIMON OREN, 249 Park Avenue South, New York, New York 10003
                                         ANDREW SILVERMAN, 249 Park Avenue South, New York, New York 10003
                                         ANN BRYNELL, 249 Park Avenue South, New York, New York 10003



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Helen F. Dalton & Associates, P.C.
                                         Roman Avshalumov, Esq.
                                         80-02 Kew Gardens Road, Suite 601
                                         Kew Gardens, NY 11415



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             02/26/2019                                                                 /S/ P. NEPTUNE
                                                                                       Signature of Clerk or Deputy Clerk
                         Case
                           Case
                              1:19-cv-01748-LTS
                                1:19-cv-01748 Document
                                                Document
                                                       3 4Filed
                                                             Filed
                                                                 02/25/19
                                                                   02/26/19Page
                                                                             Page
                                                                                2 of
                                                                                  2 of
                                                                                     2 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
